Citation Nr: 1735432	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  15-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 5, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Board granted the Veteran's service connection claim for bilateral hearing loss.  The RO found that the Veteran was entitled to a noncompensable rating for bilateral hearing loss effective November 2009 in a decision issued in June 2013.  The Board remanded this appeal in February 2016 so the Veteran can obtain a new audiology examination.  In a June 2016 rating decision, the Veteran's rating was increased to 10 percent, effective April 5, 2016.  

In December 2016, the Board denied the Veteran's initial compensable rating claim for bilateral hearing loss prior to April 5, 2016, and in excess of 10 percent thereafter.  Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the part of the December 2016 decision which addressed an initial increased rating for bilateral hearing loss prior to April 5, 2016.  The Veteran agreed to abandon his claim to an entitlement to a rating in excess of 10 percent for bilateral hearing loss after April 5, 2016.  The Court granted the JMR in a May 2017 Order.  The issue of an initial increased rating claim for bilateral hearing loss prior to April 5, 2016, has returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 5).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

This matter must be remanded for a medical opinion.  The Veteran provided an August 2013 private audiological examination report that used a speech discrimination test other than the Maryland CNC speech discrimination test.  In the December 2016 Board decision, the Board determined that the August 2013 private audiology test was inadequate for rating purposes because the examiner did not use the Maryland CNC speech discrimination test.  In the JMR, the parties determined that it was error for the Board to not consider whether the September 2013 private audiology examination was consistent with the April 2016 Maryland CNC test, and therefore, warranted an earlier effective date of September 2013 under Swain v. McDonald, 27 Vet. App. 219 (2015).  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  27 Vet. App. at 224.  (internal quotations and citations omitted).  Although the JMR referenced a September 2013 private audiology examination, the examination was conducted in August 2013.  The Board finds that the April 2016 VA examiner must provide a medical opinion to determine if the August 2013 private audiology examination is consistent with the Maryland CNC test in the April 2016 VA examination report.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The April 2016 VA examiner shall provide an opinion on whether the August 2013 private audiology examination is consistent with the Maryland CNC test in the April 2016 VA examination report. 

A complete rationale for all opinions expressed must be provided.  

2. After completing the action detailed above, re-adjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



